Citation Nr: 1642680	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to October 1970.  Additionally, the Veteran appears to have an unverified period of active duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  At the hearing, the Veteran indicated that he submitted a waiver for his wife's statement, which was submitted after the case was certified to the Board.  Additionally, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board notes that the Veteran's service connection claim for a low back disability was previously considered and denied in a November 1984 rating decision.  As such, the RO has adjudicated the issue as to whether new and material evidence has been submitted to reopen the claim.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  The Board notes that new service treatment records were associated with the claims file in July 2013 and in August 2014.  However, the July 2013 records are duplicative and the August 2014 records are not relevant to this claim, as they do not relate to a claimed in-service event, injury, or disease. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a November 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back strain.  The Veteran did not appeal that determination or submit new and material evidence within one year.

2.  The new evidence received since the November 1984 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.

CONCLUSIONS OF LAW

1.  The November 1984 rating decision that denied the claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the November 1984 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In a November 1984 rating decision, the RO previously considered and denied the Veteran's claim for service connection for a low back disability.  In particular, the RO reviewed the Veteran's service treatment records (STRs) and post-service medical records.  The RO observed that the STRs showed one instance of low back pain that was diagnosed as a mild back sprain.  The RO also observed that the Veteran's post-service medical report indicated that the Veteran was seen treated for a back condition five plus years after leaving service.  Finding that the condition was not related to the Veteran's period of military service, the RO denied the claim.  The Veteran was notified of the decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the November 1984 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the November 1984 rating decision includes evidence that is both new and material to the claim.  Specifically, the Veteran's private doctor indicated that the Veteran's initial back injury could be consistent with the radiographic findings of the degenerative changes seen on the lumbosacral spine.  See December 2011 Private Treatment Record.  Additionally, the Veteran's wife indicated that the Veteran had issues with his back since they were married in August 1971.  See July 2016 Statement.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to the in-service injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disability is reopened.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

A remand is necessary to afford the Veteran a VA examination and obtain a medical opinion regarding the nature and etiology of the claimed low back disability.

The Veteran has been diagnosed with degenerative disc disease and has contended that he has had back pain since he fell from a guard tower.  See Bd. Hrg. Tr. at 3; see, e.g., Feb. 1969 Clinical Record Cover Sheet (noting the Veteran's fall from a guard tower).  Indeed, the Veteran indicated that he was sent to the guard tower after rockets were shot into his compound, and bullets were being shot at him as he climbed the ladder.  Id.  Further, a September 1967 STRs show that the Veteran complained of low back pain after chopping wood.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the low back disability.  Therefore, on remand, a VA examination should be provided. 

Additionally, the DD-214 of record shows that the Veteran entered service in February 1968 with nine months of other service.  Moreover, the Veteran's STRs show that his entrance examination was in March 1967, and there are STRs that show that the Veteran received in-service treatment before February 1968.  Thus, it appears that the Veteran has an unverified period of active duty service.  Therefore, on remand, the AOJ should verify any active duty prior to February 1968.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should request the Veteran's complete service personnel records and conduct the appropriate development to verify each period of the Veteran's active service, to specifically include any period of active service which began prior to February 9, 1968.  In particular, the Veteran's DD-214 of record lists three years and six months of active service even though it only verifies active service from February 9, 1968 until October 15, 1970.

Documentation of all attempts to verify the Veteran's periods of active service and the responses should be associated with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should be sure to discuss the Veteran's assertion that he injured his back after falling from the guard tower, and discuss the September 1967 notation of low back pain after chopping wood.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the low back disability manifested in service or is otherwise casually or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


